Exhibit 3.1 BUSINESS CORPORATIONS ACT AMENDED AND RESTATED ARTICLES OF STELLAR BIOTECHNOLOGIES, INC. (the “Company”) TABLE OF CONTENTS PART 1 INTERPRETATION 1 PART2 SHARES AND SHARE CERTIFICATES 2 PART 3 ISSUE OF SHARES 3 PART 4 SHARE REGISTERS 4 PART 5 SHARE TRANSFERS 5 PART 6 TRANSMISSION OF SHARES 6 PART 7 PURCHASE, REDEEM OR OTHERWISE ACQUIRE SHARES 7 PART 8 BORROWING POWERS 8 PART 9 ALTERATIONS 8 PART 10 MEETINGS OF SHAREHOLDERS 10 PART 11 PROCEEDINGS AT MEETINGS OF SHAREHOLDERS 12 PART 12 VOTES OF SHAREHOLDERS 16 PART 13 DIRECTORS 20 PART 14 ELECTION AND REMOVAL OF DIRECTORS 22 PART 15 ALTERNATE DIRECTORS 24 PART 16 POWERS AND DUTIES OF DIRECTORS 26 PART 17 INTERESTS OF DIRECTORS AND OFFICERS 27 PART 18 PROCEEDINGS OF DIRECTORS 28 PART 19 EXECUTIVE AND OTHER COMMITTEES 31 PART 20 OFFICERS 32 PART 21 INDEMNIFICATION 33 PART 22 DIVIDENDS 35 PART 23 ACCOUNTING RECORDS AND AUDITOR 37 PART 24 NOTICES 37 PART 25
